


110 HR 1205 : Coral Reef Conservation Amendments Act

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1205
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 23, 2007
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To reauthorize the Coral Reef Conservation
		  Act of 2000, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coral Reef Conservation Amendments Act
			 of 2007.
		2.Expansion of
			 coral reef conservation program
			(a)Project
			 diversitySection 204(d) of the Coral Reef Conservation Act of
			 2000 (16 U.S.C.
			 6403(d)) is amended—
				(1)in the heading by
			 striking “Geographic and
			 Biological” and inserting “Project”; and
				(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)Remaining funds
				shall be awarded for—
							(A)projects (with
				priority given to community-based local action strategies) that address
				emerging priorities or threats, including international and territorial
				priorities, or threats identified by the Administrator in consultation with the
				Coral Reef Task Force; and
							(B)other appropriate
				projects, as determined by the Administrator, including monitoring and
				assessment, research, pollution reduction, education, and technical
				support.
							.
				(b)Approval
			 criteriaSection 204(g) of that Act (16 U.S.C. 6403(g))
			 is amended—
				(1)by striking
			 or after the semicolon in paragraph (9);
				(2)by striking
			 paragraph (10); and
				(3)by inserting after
			 paragraph (9) the following:
					
						(10)promoting
				activities designed to minimize the likelihood of vessel impacts on coral
				reefs, particularly those areas identified under section 210(b), including the
				promotion of ecologically sound navigation and anchorages near coral reefs;
				or
						(11)promoting and
				assisting entities to work with local communities, and all appropriate
				governmental and nongovernmental organizations, to support community-based
				planning and management initiatives for the protection of coral reef
				ecosystems.
						.
				3.Emergency
			 responseSection 206 of the
			 Coral Reef Conservation Act of 2000 (16 U.S.C. 6405) is amended to read
			 as follows:
			
				206.Emergency
				response actions
					(a)In
				generalThe Administrator may undertake or authorize action
				necessary—
						(1)to minimize the
				destruction or loss of, or injury to, a coral reef from—
							(A)vessel impacts,
				derelict fishing gear, vessel anchors, and anchor chains; and
							(B)from unforeseen or
				disaster-related circumstances; and
							(2)to stabilize,
				repair, recover, or restore such coral reef.
						(b)Vessel removal;
				restabilizationAction authorized by subsection (a) includes
				vessel removal and emergency restabilization of the vessel or any impacted
				coral reef.
					(c)Partnering with
				other Federal agenciesWhen possible, action by the Administrator
				under this section should—
						(1)be conducted in
				partnership with other government agencies as appropriate, including—
							(A)the Coast Guard,
				the Federal Emergency Management Agency, the Army Corps of Engineers, and the
				Department of the Interior; and
							(B)agencies of States
				and territories of the United States; and
							(2)leverage resources
				of other agencies.
						(d)Emergency
				response assistance by other Federal agencies
						(1)In
				generalThe head of any other Federal agency may assist the
				Administrator in emergency response actions under this section, using funds
				available for operations of the agency concerned.
						(2)ReimbursementThe
				Administrator, subject to the availability of appropriations, may reimburse a
				Federal agency for assistance provided under paragraph (1).
						(e)Liability for
				costs and damages to coral reefs
						(1)Treatment of
				coral reefs under National Marine Sanctuaries ActFor purposes of the provisions set forth in
				paragraph (2), and subject to paragraph (3), each of the terms sanctuary
				resources, resource, sanctuary resource managed
				under law or regulations for that sanctuary,national marine
				sanctuary, sanctuary resources of the national marine
				sanctuary, and sanctuary resources of other national marine
				sanctuaries is deemed to include any coral reef that is subject to the
				jurisdiction of the United States or any State, without regard to whether such
				coral reef is located in a national marine sanctuary.
						(2)Applicable
				provisions of National Marine Sanctuaries ActThe provisions referred to in paragraph (1)
				are the following provisions of the National Marine Sanctuaries Act:
							(A)Paragraphs (6) and
				(7) of section 302 (16 U.S.C. 1432).
							(B)Paragraphs (1),
				(2), (3), and (4) of section 306 (16 U.S.C. 1436).
							(C)Section 307 (16
				U.S.C. 1437).
							(D)Section 312 (16
				U.S.C. 1443).
							(3)State consent
				required
							(A)In
				generalThis subsection shall
				not apply to any coral reef that is subject to the jurisdiction of a State
				unless the Governor of that State notifies the Secretary that the State
				consents to that application.
							(B)Revocation of
				consentThe governor of a State may revoke consent under
				subparagraph (A) by notifying the Secretary of such revocation.
							(4)Consistency with
				international law and treatiesAny action taken under the authority of
				this subsection must be consistent with otherwise applicable international law
				and treaties.
						(5)Actions
				authorized with respect to vesselsActions authorized under this subsection
				include vessel removal, and emergency re-stabilization of a vessel and any
				coral reef that is impacted by a vessel.
						(6)RegulationsThe
				Secretary may issue regulations necessary to implement this
				subsection.
						.
				
		4.National
			 program
			(a)Purpose of
			 ActSection 202 of the Coral Reef Conservation Act of 2000 (16
			 U.S.C. 6401) is amended—
				(1)by amending
			 paragraph (3) to read as follows:
					
						(3)to develop sound scientific information on
				the condition of coral reef ecosystems and the threats to such ecosystems
				including large-scale threats related to climate change, to benefit local
				communities and the Nation, and to the extent practicable support and enhance
				coral reef research capabilities at local academic
				institutions;
						;
				and
				(2)by striking
			 and after the semicolon at the end of paragraph (5), by striking
			 the period at the end of paragraph (6) and inserting ; and, and
			 by adding at the end the following:
					
						(7)to recognize the benefits of healthy coral
				reefs to island and coastal communities and to encourage Federal action to
				ensure, to the maximum extent practicable, the continued availability of those
				benefits.
						.
				(b)Goals and
			 objectives of national coral reef action strategySection
			 203(b)(8) of the Coral Reef Conservation Act of 2000 (16 U.S.C.
			 6402(b)(8)) is amended to read as follows:
				
					(8)conservation, including resilience and the
				consideration of island and local traditions and
				practices.
					.
			(c)Amendments
			 relating to activities to conserve coral reefs and coral reef
			 ecosystemsSection 207(b) of
			 the Coral Reef Conservation Act of 2000 (16 U.S.C. 6406) is amended—
				(1)in paragraph (3)
			 by striking and after the semicolon;
				(2)in paragraph
			 (4)—
					(A)by striking cooperative
			 conservation and inserting cooperative research,
			 conservation,; and
					(B)by striking
			 partners. and inserting partners, including academic
			 institutions located in those States, territories, and freely associated States
			 referred to in section 212; and; and
					(3)by adding at the
			 end the following:
					
						(5)activities
				designed to minimize the likelihood of vessel impacts or other physical damage
				to coral reefs, including those areas identified in section
				210(b).
						.
				5.Report to
			 CongressSection 208 of the
			 Coral Reef Conservation Act of 2000 (16 U.S.C. 6407) is amended to read
			 as follows:
			
				208.Report to
				CongressNot later than March
				1, 2010, and every 3 years thereafter, the Administrator shall submit to the
				Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Natural Resources of the House of Representatives a report
				describing all activities undertaken to implement the strategy,
				including—
					(1)a description of
				the funds obligated by each participating Federal agency to advance coral reef
				conservation during each of the 3 fiscal years next preceding the fiscal year
				in which the report is submitted;
					(2)a description of Federal interagency and
				cooperative efforts with States, United States territories, freely associated
				States, and non-governmental partner organizations to prevent or address
				overharvesting, coastal runoff, or other anthropogenic impacts on coral reef
				ecosystems, including projects undertaken with the Department of the Interior,
				the Department of Agriculture, the Environmental Protection Agency, and the
				Army Corps of Engineers;
					(3)a summary of the
				information contained in the vessel grounding inventory established under
				section 210, including additional authorization or funding, needed for response
				and removal of such vessels;
					(4)a description of
				Federal disaster response actions taken pursuant to the National Response Plan
				to address damage to coral reefs and coral reef ecosystems; and
					(5)an assessment of the condition of United
				States coral reefs, accomplishments under this Act, and the effectiveness of
				management actions to address threats to coral reefs, including actions taken
				to address large-scale threats to coral reef ecosystems related to climate
				change.
					.
		6.Fund; grants;
			 grounding inventory; coordination
			(a)Fund; grants;
			 grounding inventory; coordinationThe Coral Reef Conservation Act of 2000 (16
			 U.S.C. 6401 et seq.) is amended—
				(1)in section 205(a)
			 (16 U.S.C.
			 6404(a)), by striking “organization solely” and all that
			 follows and inserting “organization—
					
						(1)to support
				partnerships between the public and private sectors that further the purposes
				of this Act and are consistent with the national coral reef strategy under
				section 203; and
						(2)to address
				emergency response actions under section
				206.
						;
				(2)by adding at the
			 end of section 205(b) (16 U.S.C. 6404(b)) The
			 organization is encouraged to solicit funding and in-kind services from the
			 private sector, including nongovernmental organizations, for emergency response
			 actions under section 206 and for activities to prevent damage to coral reefs,
			 including areas identified in section 210(b)(2).;
				(3)in section 205(c)
			 (16 U.S.C.
			 6404(c)), by striking the grant program and
			 inserting any grant program or emergency response action;
				(4)by redesignating
			 sections 209 and 210 as sections 213 and 214, respectively; and
				(5)by
			 inserting after section 208 the following:
					
						209.Community-Based
				planning grants
							(a)In
				generalThe Administrator may make grants to entities that are
				eligible to receive grants under section 204(c) to provide additional funds to
				such entities to work with local communities and through appropriate Federal
				and State entities to prepare and implement plans for the increased protection
				of coral reef areas identified by the community and scientific experts as high
				priorities for focused attention. The plans shall—
								(1)support attainment
				of 1 or more of the criteria described in section 204(g);
								(2)be developed at
				the community level;
								(3)utilize where
				applicable watershed-based or ecosystem-based approaches;
								(4)provide for
				coordination with Federal and State experts and managers;
								(5)build upon local
				approaches or models, including traditional or island-based resource management
				concepts; and
								(6)complement local
				action strategies or regional plans for coral reef conservation.
								(b)Terms and
				conditionsThe provisions of subsections (b), (d), (f), and (h)
				of section 204 apply to grants under subsection (a), except that, for the
				purpose of applying section 204(b)(1) to grants under this section, 75
				percent shall be substituted for 50 percent.
							210.Vessel
				grounding inventory
							(a)In
				generalThe Administrator, in
				coordination with other Federal agencies, may maintain an inventory of all
				vessel grounding incidents involving coral reefs, including a description
				of—
								(1)the impacts to
				such resources;
								(2)vessel and
				ownership information, if available;
								(3)the estimated cost
				of removal, mitigation, or restoration;
								(4)the response
				action taken by the owner, the Administrator, the Commandant of the Coast
				Guard, or other Federal or State agency representatives;
								(5)the status of the
				response action, including the dates of vessel removal and mitigation or
				restoration and any actions taken to prevent future grounding incidents;
				and
								(6)recommendations for
				additional navigational aids or other mechanisms for preventing future
				grounding incidents.
								(b)Identification
				of at-risk reefsThe Administrator may—
								(1)use information
				from any inventory maintained under subsection (a) or any other available
				information source to identify all coral reef areas that have a high incidence
				of vessel impacts, including groundings and anchor damage; and
								(2)identify
				appropriate measures, including action by other agencies, to reduce the
				likelihood of such impacts.
								211.Regional
				coordinationThe Administrator
				shall work in coordination and collaboration with other Federal agencies,
				States, and United States territorial governments to implement the national
				coral reef action strategy developed under section 203, including regional and
				local strategies, to address multiple threats to coral reefs and coral reef
				ecosystems such as coastal runoff, vessel impacts, overharvesting, and factors
				attributed to climate change.
						212.United States
				Coral Reef Task Force
							(a)EstablishmentThere
				is hereby established the United States Coral Reef Task Force.
							(b)GoalThe
				goal of the Task Force shall be to lead, coordinate, and strengthen Federal
				Government actions to better preserve and protect coral reef ecosystems.
							(c)DutiesThe
				duties of the Task Force shall be—
								(1)to coordinate, in
				cooperation with State, territory, freely associated State, commonwealth, and
				local government partners, academic, and nongovernmental partners if
				appropriate, activities regarding the mapping, monitoring, research,
				conservation, mitigation, restoration of coral reefs and coral reef
				ecosystems;
								(2)to monitor and
				advise regarding implementation of the policy and Federal agency
				responsibilities set forth in Executive Order 13089 and the national coral reef
				action strategy developed under section 203; and
								(3)to work with the
				Secretary of State and the Administrator of the Agency for International
				Development, and in coordination with the other members of the Task Force,
				to—
									(A)assess the United
				States role in international trade and protection of coral species; and
									(B)encourage
				implementation of appropriate strategies and actions to promote conservation
				and sustainable use of coral reef resources worldwide.
									(d)Membership,
				generallyThe Task Force shall be comprised of—
								(1)the Secretary of
				Commerce, acting through the Administrator of the National Oceanic and
				Atmospheric Administration, and the Secretary of the Interior, who shall be
				co-chairs of the Task Force;
								(2)the Administrator
				of the Agency of International Development;
								(3)the Secretary of
				Agriculture;
								(4)the Secretary of
				Defense;
								(5)the Secretary of
				the Army, acting through the Corps of Engineers;
								(6)the Secretary of
				Homeland Security;
								(7)the Attorney
				General;
								(8)the Secretary of
				State;
								(9)the Secretary of
				Transportation;
								(10)the Administrator
				of the Environmental Protection Agency;
								(11)the Administrator
				of the National Aeronautics and Space Administration;
								(12)the Director of
				the National Science Foundation;
								(13)the Governor, or
				a representative of the Governor, of the Commonwealth of the Northern Mariana
				Islands;
								(14)the Governor, or
				a representative of the Governor, of the Commonwealth of Puerto Rico;
								(15)the Governor, or
				a representative of the Governor, of the State of Florida;
								(16)the Governor, or
				a representative of the Governor, of the State of Hawaii;
								(17)the Governor, or
				a representative of the Governor, of the Territory of Guam;
								(18)the Governor, or
				a representative of the Governor, of the Territory of American Samoa;
				and
								(19)the Governor, or
				a representative of the Governor, of the Virgin Islands.
								(e)Nonvoting
				membersThe President, or a representative of the President, of
				each of the Freely Associated States of the Federated States of Micronesia, the
				Republic of the Marshall Islands, and the Republic of Palau may appoint a
				nonvoting member of the Task Force.
							(f)Responsibilities
				of Federal agency members
								(1)In
				generalThe Federal agency members of the Task Force
				shall—
									(A)identify the
				actions of their agencies that may affect coral reef ecosystems;
									(B)utilize the
				programs and authorities of their agencies to protect and enhance the
				conditions of such ecosystems; and
									(C)assist in the
				implementation of the National Action Plan to Conserve Coral Reefs, the
				national coral reef action strategy developed under section 203, the local
				action strategies, and any other coordinated efforts approved by the Task
				Force.
									(2)Co-chairsIn
				addition to their responsibilities under paragraph (1), the co-chairs of the
				Task Force shall administer performance of the functions of the Task Force and
				facilitate the coordination of the Federal agency members of the Task
				Force.
								(g)Working
				groups
								(1)In
				generalThe co-chairs of the Task Force may establish working
				groups as necessary to meet the goals and duties of this Act. The Task Force
				may request the co-chairs to establish such a working group.
								(2)Participation by
				nongovernmental organizationsThe co-chairs may allow a nongovernmental
				organization or academic institution to participate in such a working
				group.
								(h)FACAThe
				Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task
				Force.
							.
				(b)Cooperative
			 agreementsSection 204 of the
			 Coral Reef Conservation Act of 2000 (16 U.S.C. 6403) is amended by
			 adding at the end the following:
				
					(k)Multiyear
				cooperative agreementsThe Administrator may enter into multiyear
				cooperative agreements with the heads of other Federal agencies, States,
				territories, other freely associated States, local governments, academic
				institutions, and non-governmental organizations to carry out the activities of
				the national coral reef action strategy developed under section 203 and to
				implement regional strategies developed pursuant to section
				211.
					.
			7.Amendments
			 relating to Department of the Interior program
			(a)Amendments and
			 clarifications to definitions
				(1)Fish and Wildlife
			 Coordination ActSection 8 of the Fish and Wildlife Coordination
			 Act (16 U.S.C.
			 666b) is amended by inserting before the period at the end the
			 following: , including coral reef ecosystems (as such term is defined in
			 section 214 of the Coral Reef Conservation Act of 2000).
				(2)Fish and
			 Wildlife Act of 1956 and Fish and Wildlife Improvement Act of
			 1978With respect to the authorities under the Fish and Wildlife
			 Act of 1956 (16
			 U.S.C. 742a et seq.) and the authorities under the Fish and
			 Wildlife Improvement Act of 1978 (16 U.S.C. 742l), references in such
			 Acts to wildlife and fish and wildlife shall be
			 construed to include coral reef ecosystems (as such term is defined in section
			 214 of the Coral Reef Conservation Act of 2000, as amended by this Act).
				(b)Coral reef
			 conservation assistanceThe
			 Secretary of the Interior may provide technical assistance and, subject to the
			 availability of appropriations, financial assistance to coastal States (as that
			 term is defined in the Coral Reef Conservation Act of 2000, as amended by this
			 Act).
			8.Clarification of
			 definitionsSection 214 of the
			 Coral Reef Conservation Act of 2000, as redesignated by section 6(a) of this
			 Act (relating to definitions;
			 16 U.S.C.
			 6409), is further amended—
			(1)by amending paragraph (1) to read as
			 follows:
				
					(1)AdministratorThe term
				Administrator—
						(A)except as provided
				in subparagraph (B), means the Administrator of the National Oceanic and
				Atmospheric Administration; and
						(B)in sections 206
				and 209, means the Secretary of the Interior for purposes of application of
				those sections to national parks, national wildlife refuges, and Wake
				Island.
						;
			(2)by amending
			 paragraph (2) to read as follows:
				
					(2)ConservationThe term ‘conservation’ means the use of
				methods and procedures that are necessary to preserve or sustain coral reefs
				and associated species as diverse, viable, and self-perpetuating coral reef
				ecosystems, including—
						(A)all activities
				associated with resource management, such as assessment, conservation,
				protection, restoration, sustainable use, and management of habitat;
						(B)mapping;
						(C)monitoring of coral
				reef ecosystems;
						(D)assistance in the
				development of management strategies for marine protected area or networks
				thereof and marine resources consistent with the National Marine Sanctuaries
				Act (16 U.S.C. 1431
				et seq.) and the Magnuson-Stevens Fishery Conservation and
				Management Act (16
				U.S.C. 1801 et seq.);
						(E)law
				enforcement;
						(F)conflict
				resolution initiatives;
						(G)community outreach
				and education; and
						(H)activities that
				promote safe and ecologically sound
				navigation.
						;
				
			(3)by amending
			 paragraph (3) to read as follows:
				
					(3)CoralThe
				term ‘coral’ means species of the phylum Cnidaria, including—
						(A)all species of the
				orders Antipatharia (black corals), Scleractinia (stony corals), Gorgonacea
				(horny corals), Stolonifera (organpipe corals and others), Alcyonacea (soft
				corals), and Helioporacea (blue coral), of the class Anthozoa; and
						(B)all species of the
				families Milleporidae (fire corals) and Stylasteridae (stylasterid
				hydrocorals), of the class
				Hydrozoa.
						;
			(4)by amending
			 paragraph (4) to read as follows:
				
					(4)Coral
				reefThe term coral
				reef means a limestone structure composed in whole or in part of living
				zooxanthellate stony corals (Class Anthozoa, Order Scleractinia), their
				skeletal remains, or both.
					;
				
			(5)by amending
			 paragraph (5) to read as follows:
				
					(5)Coral reef
				ecosystemThe term coral reef ecosystem means a
				system of coral reefs and geographically associated species, habitats, and
				environment, including mangroves and seagrass habitats, and the processes that
				control its dynamics.
					;
				and
			(6)by amending
			 paragraph (7) to read as follows:
				
					(7)SecretaryThe term ‘Secretary’—
						(A)except as provided
				in subparagraphs (B) and (C), means the Secretary of Commerce;
						(B)in section 206(e),
				means—
							(i)the Secretary of the Interior, with respect
				to any coral reef or component thereof that is located in—
								(I)the National
				Wildlife Refuge System;
								(II)the National Park
				System; or
								(III)the waters
				surrounding Wake Island under the jurisdiction of the Secretary of the
				Interior, as set forth in Executive Order No. 11048 (27 Fed. Reg. 8851), dated
				September 4, 1962; or
								(ii)the Secretary of
				Commerce, with respect to any other coral reef or component thereof; and
							(C)in sections 203 and 209, means the
				Secretary of Commerce and the Secretary of the
				Interior.
						.
			9.Authorization of
			 appropriationsSection 213 of
			 the Coral Reef Conservation Act of 2000 (formerly
			 16 U.S.C.
			 6408), as redesignated by section 4, is amended—
			(1)by
			 amending subsection (a) to read as follows:
				
					(a)In
				GeneralThere are authorized to be appropriated to the Secretary
				of Commerce to carry out this title $30,000,000 for fiscal year 2008,
				$32,000,000 for fiscal year 2009, $34,000,000 for fiscal year 2010 and
				$35,000,000 for fiscal years 2011 and
				2012.
					;
			(2)in subsection (b)
			 by striking $1,000,000 and inserting
			 $2,000,000;
			(3)by striking
			 subsection (c) and inserting the following:
				
					(c)Community-Based
				Planning GrantsThere is authorized to be appropriated to the
				Administrator to carry out section 209, $8,000,000 for fiscal years 2008
				through 2012, to remain available until
				expended.
					;
				and
			(4)by striking
			 subsection (d) and inserting the following:
				
					(d)Department of
				the InteriorThere is authorized to be appropriated to the
				Secretary of the Interior to carry out this title $5,000,000 for each of fiscal
				years 2008 through
				2012.
					.
			10.Ensuring
			 resilience
			(a)PurposesSection
			 202 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401) is further amended
			 by redesignating paragraphs (2) through (7) as paragraphs (3) through (8),
			 respectively, and by inserting after paragraph (1) the following:
				
					(2)to promote the
				resilience of coral reef
				ecosystems;
					.
			(b)Criteria for
			 Approval of project proposalsSection 204(g) of the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6403(g)) is further
			 amended by striking or after the semicolon at the end of
			 paragraph (10), by redesignating paragraph (11) as paragraph (12), and by
			 inserting after paragraph (10) the following:
				
					(11)improving and
				promoting the resilience of coral reefs and coral reef ecosystems;
				or
					.
			(c)Activities
			 authorized under national programSection 207(b) of the Coral
			 Reef Conservation Act of 2000 (16 U.S.C. 6406(b)) is further
			 amended by striking and after the semicolon at the end of
			 paragraph (4), by redesignating paragraph (5) as paragraph (6), and by
			 inserting after paragraph (4) the following:
				
					(5)improving and
				promoting the resilience of coral reefs and coral reef ecosystems;
				and
					.
			11.Funding for
			 marine facilities, coral reef research, and coral reef institutes
			(a)American Samoa
			 community collegeThere is authorized to be appropriated
			 $1,000,000 to the Secretary of Commerce, acting through the National Oceanic
			 and Atmospheric Administration, to provide funds to a research facility for
			 coral reef research and protection, and coastal ecology and development, at the
			 American Samoa Community College.
			(b)University of
			 GuamThere is authorized to be appropriated $1,000,000 to the
			 Secretary of Commerce, acting through the National Oceanic and Atmospheric
			 Administration, to provide funds to the University of Guam for coral reef
			 research and protection.
			(c)Support for coral
			 reef institutesThe Administrator, subject to the availability of
			 appropriations specifically to carry out this subsection, may enter into,
			 renegotiate, or extend a cooperative agreement with any university or local
			 academic institution or other research center with established programs that
			 support coral reef conservation to accomplish the following:
				(1)Provide technical
			 and other assistance to build capacity for effective resource management on a
			 regional level and within local communities.
				(2)Facilitate
			 interdisciplinary research regarding coral reef ecosystems to improve resource
			 management and improve understanding of potential impacts to such ecosystems
			 attributed to climate change.
				(3)Conduct public
			 education programs regarding coral reefs and coral reef ecosystems to improve
			 public awareness of the need to protect and conserve such resources.
				(4)To advance the purposes and policies set
			 forth in the Coral Reef Conservation Act of 2000.
				(d)DefinitionsFor purposes of this section the
			 definitions in section 214 of the Coral Reef Conservation Act of 2000, as
			 redesignated by section 6(a) of this Act and amended by section 8 of this Act,
			 apply.
			
	
		
			Passed the House of
			 Representatives October 22, 2007.
			Lorraine C. Miller,
			Clerk
		
	
